Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 01/13/2020.  Claims 21-40 are pending.  Claims 21, 36, and 39 are independent.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation “the articulation control assembly is housed within the knob.”  Based on the descriptions of the invention in the specification and the drawings (Figs. 8-12C), the knob 31 (e.g. Fig. 11A) is located proximal to the articulation control assembly, such that the articulation control assembly is not housed within the 

The art rejection(s) on claim 33 below is/are made as best understood by the examiner because of the 35 U.S.C. 112 issue stated above

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-28 and 31-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stulen et al. (US Pub. No.: 2015/0080924).
Regarding claims 21-28 and 31-38, Stulen discloses an apparatus for operating on tissue, comprising:(a) a proximal housing (housing of 20, Fig. 1); (b) a shaft assembly (30, Fig. 1 and Para. [0081]) extending distally from the proximal housing, wherein the shaft assembly is configured to rotate relative to the proximal housing (Para. [0081]), wherein the shaft assembly comprises: (i) an acoustic waveguide (combination of 180 and 166, Fig. 4), including: (A) a proximal portion (180, Fig. 4) defining a longitudinal axis, and (B) a flexible portion (166, Fig. 4) extending distally from the proximal portion, (ii) an articulation assembly (combination of 130, 140 external of 336, and 142 external of 338, Fig. 3-7 and 11-12C), including: (A) an articulation section (130, Fig. 4) associated with the flexible portion of the acoustic waveguide, (B) a first translating member (140 external of 336, Figs. 3-7) translatable relative to the proximal portion of the acoustic waveguide; (c) an end effector (40, Fig. 4) comprising an ultrasonic blade (160, Fig. 4) in acoustic communication with the acoustic waveguide, wherein the first translating member is configured to direct deflection of the end effector relative to the longitudinal axis (Para. [0083]); and (d) an articulation control assembly (300, Fig. 11-12C), comprising: (i) a drive shaft/rotating body (330, Figs. 11-12C and Para. [0096]-[0098]) configured to be driven by a motor such that the motor rotates the drive shaft about a drive axis (the drive shaft/rotating body 330 is fully 
Regarding claims 21-25, 28, and 31-38, Stulen discloses an apparatus for operating on tissue, comprising: (a) a proximal housing (housing of 20, Fig. 1); (b) a shaft assembly (30, Fig. 1 and Para. [0081]) extending distally from the proximal housing, wherein the shaft assembly is configured to rotate relative to the proximal housing (Para. [0081]), wherein the shaft assembly comprises: (i) an acoustic waveguide (combination of 180 and 166, Fig. 4), including: (A) a proximal portion (180, Fig. 4) defining a longitudinal axis, and (B) a flexible portion (166, Fig. 4) extending distally from the proximal portion, (ii) an articulation assembly (combination of 130, 140, and 142, Fig. 3-7 and 13A and 13B), including: (A) an articulation section (130, Fig. 4) associated with the flexible portion of the acoustic waveguide, (B) a first translating member (140, Figs. 3-7) translatable relative to the proximal portion of the acoustic waveguide; (c) an end effector (40, Fig. 4) comprising an ultrasonic blade (160, Fig. 4) in acoustic communication with the acoustic waveguide, wherein the first translating member is configured to direct deflection of the end effector relative to the longitudinal 
.

    PNG
    media_image1.png
    569
    856
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (US Pub. No.: 2015/0080924) as applied to claim 21 above, and further in view of Zemlok et al. (US Pat. No.: 2015/0122870)
Regarding claim 29, Stulen discloses all the limitation of claim 21 as taught above and further discloses a motor (410, Fig. 13A).  However, Stulen does not disclose a gear box; wherein the gear box is interposed between the motor and the drive shaft.
Zemlok teaches, in the same field of endeavor (surgical apparatus), a gear box (204, Fig. 4) is interposed between a motor (200, Fig. 4) and a drive shaft (210, Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Stulen to include a gear box attached to the motor such the gear box is interposed between the motor and the drive shaft as taught by Zemlok in order to obtain a desired torque and speed received from the motor.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (US Pub. No.: 2015/0080924) as applied to claim 30 above, and further in view of Yates et al. (US Pub. No.: 2015/0053748).
Regarding claim 29, Stulen discloses all the limitation of claim 21 as taught above but fails to disclose that the articulation control assembly further comprises a switch mounted to the proximal housing, wherein the switch to configured to activate the motor.
Yates teaches, in the same field of endeavor (surgical apparatus), an articulation control assembly (110, Fig. 1) comprises a switch (116, Fig. 1; switch 116 is indirectly mounted to the proximal housing) mounted to the proximal housing, wherein the switch to configured to activate the motor (Para. [0218]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify he articulation control assembly of Stulen to include a switch mounted to the proximal housing, wherein the switch to configured to activate the motor as taught by Yates in order to control the motor by switching the motor on and off.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130123783 A1	Marczyk; Stanislaw et al. discloses a surgical device with powered articulation control assembly.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771